Title: To Thomas Jefferson from Daniel Clark, 20 January 1807
From: Clark, Daniel
To: Jefferson, Thomas


                        
                            Washington 20 Jany 1807
                        
                        Mr Clark has the honor of enclosing to the President the Letters put into his hands respecting the proposed
                            rout from Fort Stoddart to New Orleans. He sees no other difficulty than that pointed out by Mr Toulmin, the want of a
                            few Bridges and Causeways and a Ferry over the Pearl River and its Branches which he believes absolutely indispensable, as
                            the low Grounds to the South of the Line which are subject to overflow extend to a considerable distance on both sides of
                            the River. Mr Clark believes that the Post Road might be laid out to the Point of the Rigolet at the entrance of Lake
                            Pontchartrain opposite to the Place called the Coquilles, from whence the Mail might be sent at all times in a Boat
                            without danger to Chef Menteur either by Coasting along the Lake or thro’ an Inland Navigation communicating with it; and
                            from Monsr Lafons or Chef Menteur there is a good Road to New Orleans. The Post Rider might be accommodated with every
                            thing necessary for him at Monsr Rieux’s Plantation at a very small distance not above a Mile from the Point of the
                            Rigolet. Mr Clark has the Honer of sending herewith to the President a Map of the Orleans Territory on a large Scale just
                            received from Philadelphia and which is about to be published there by which he can form a Judgment on the subject
                        Should the President think fit to honer the Subscription List with his Name and return it to Mr Clark, he
                            will render Monsr Lafon an acceptable Service.
                    